     Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                      ) Case No. 3:19md2885
 EARPLUG PRODUCTS LIABILITY                 )
 LITIGATION,                                )
                                            )
                                            ) Judge M. Casey Rodgers
 This Document Relates to All Cases         )
                                            ) Magistrate Judge Gary R. Jones
                                            )
                                            )
                                            )


                         JOINT RULE 26(f) REPORT

       Pursuant to Federal Rule of Civil Procedure 26(f) and Case Management

Order No. 1, the parties respectfully submit this Rule 26(f) report and proposed

discovery plan.

I.     RULE 26 CONFERENCE

       Pursuant to Case Management Order No. 1, the parties held a multi-day Rule

26(f) conference on June 3-4, 2019. The conference took place at Kirkland & Ellis

LLP, 601 Lexington Ave, New York, NY 10022. The conference was attended in

person by the following individuals:

              For Plaintiffs                          For Defendants

 Bryan Aylstock                             Kimberly O. Branscome
 Shelley Hutson                             Robert B. Ellis
 Chris Seeger                               Lauren O. Casazza
                                        1
    Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 2 of 12




 Jenn Hoekstra                                Mark J. Nomellini
 Paul Pennock                                 Sierra Elizabeth
 Dave Buchanan                                Michelle Six
 Neil Overholtz                               Nicholas F. Wasdin
 Henry Garrard                                Charles F. Beall
 Clayton Clark                                Eric J. Rucker (3M)
 Rachel Lanier                                Joanne Sum-Ping (3M)
 Beth Burke
 Katherine Charonko
 Sean Tracey


      At the Rule 26(f) conference, the parties discussed, among other things: (1)

overall scheduling for the MDL, including the sequence of discovery; (2) a plan for

obtaining discovery from the government; (3) mutual early exchange of documents,

including documents previously produced in connection with the Moldex and qui

tam litigations and documents collected under FOIA to date; (4) defendants’ IT

infrastructure, including the location of potentially discoverable material; (5) key

custodians; (6) custodial and non-custodial sources of data from the Moldex and qui

tam litigations; (7) an ESI protocol and preservation order; (8) technology assisted

review; (9) a centralized document depository; (10) a confidentiality and privilege

order; (11) a deposition protocol; (12) defendants’ corporate structure, including the

names and citizenship of each LLC’s members; (13) Rule 26 initial disclosures; (14)

a Science Day agenda; (15) simplified service and master pleadings; and (16) certain

class issues. Additionally, per Case Management Order No. 1, the Parties were

accompanied by technical consultants and, in the case of Defendants, in-house


                                          2
       Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 3 of 12



counsel and IT personnel. As guided by Case Management Order No. 1, certain

external vendors attended and made presentations to the parties regarding IT, e-

discovery, and other records and case management services.

         In advance of the Rule 26(f) Conference, the parties exchanged several draft

orders and preliminary information requests; Plaintiffs further provided Defendants

with early Rule 34 Document Requests to facilitate meaningful discussions on

generic discovery from Defendants. These early exchanges, together with the

comprehensive agenda guided by Case Management Order No. 1 and further

developed by the parties, facilitated a very productive Rule 26(f) Conference. As

discussed in further detail below, the parties made substantial progress on these

issues, including with respect to the draft orders attached hereto as Exhibits A-C.

II.      INITIAL DISCLOSURES

         Defendants agree to produce initial disclosures pursuant to Rule 26(a)(1). The

parties propose that Defendants provide their Rule 26(a)(1) initial disclosures by no

later than June 28, 2019.

III.     EARLY DOCUMENT EXCHANGE

         Defendants agree to produce the documents previously produced by

defendants in the qui tam litigation, United States ex rel. Moldex-Metric, Inc. v. 3M

Company, 3:16-cv-01533-MBS, as well as substantially all of the documents

produced by defendants in the Moldex litigations, 3M Co. v. Moldex-Metric, Inc.,


                                            3
      Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 4 of 12



Cause No. 12-611 (D. Minn.); and Moldex-Metric, Inc. v. 3M Innovative Properties

Company, Cause No. 14-1821 (D. Minn.).1 Additionally, both parties agree to

produce materials received to date in response to FOIA requests issued to the

government.            The parties propose that these early document exchanges be

substantially complete by no later than ten (10) days after entry of the proposed ESI

Protocol, which is discussed in more detail in Section X, infra.

IV.      PROCESS FOR SERVICE AND MASTER PLEADINGS

         The parties discussed a process for simple service and master pleadings at the

Rule 26(f) conference. Plaintiffs sought to explore the concept of some form of

electronic service between the parties.                         Defendants expressed concerns about

emailed or electronic-only service and explained that they had been accepting

waivers of service pursuant to the FRCP through their process server. At the Rule

26(f) conference the parties determined that Master Pleadings would not be used in

the 3M Combat Arms Earplugs litigation.

V.       INITIAL CENSUS

         The parties discussed an initial census at the Rule 26(f) conference, and agreed

to explore the concept of an initial census process in this litigation. At the Rule 26(f)



1
     Defendants’ position is that a small minority of the materials produced by 3M in the Moldex patent litigation are
     irrelevant to this case, and certain deposition transcripts are confidential and remain subject to a protective order
     in that case. Although the parties agree that defendants will not produce these documents as part of the early
     document exchange, plaintiffs reserve the right to request those materials during document discovery, and to
     contest the relevance of those materials at that time.


                                                            4
      Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 5 of 12



conference, the parties received presentations from outside vendors concerning the

capability to, once specifically authorized by a particular Plaintiffs’ counsel, capture

and extract information contained within various Government maintained records.

Plaintiffs proposed generating an initial census through automatic and systematic

extraction of objective data from specified Government records (e.g., military

audiology reports and personnel records). Subsequent to the Rule 26(f) conference,

Plaintiffs provided defendants with examples of these documents so that defendants

could evaluate the scope of information included in plaintiffs’ proposal. Defendants

requested, as part of the initial census, that the participants in the census certify when

and where they used Combat Arms Earplugs Version 2. The parties will continue

to meet and confer in connection with the initial census, and hope to reach agreement

on a proposed initial census process prior to the next case management conference.

VI.     GOVERNMENT DISCOVERY

        At the Rule 26(f) conference, the parties discussed a plan for coordinating

their Touhy requests and prioritizing discovery from the government. The parties

agreed that, for the military discovery process to function effectively, it will be

important to have regular calls with representatives of the government approved by

this Court, potentially including at least one government representative with

appropriate decision-making authority and one government representative with an

information technology background. Since the Rule 26(f) conference, defendants


                                            5
    Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 6 of 12



have shared draft initial Touhy requests with plaintiffs. As discussed more fully in

Section VII, infra, the parties propose that draft Touhy requests be provided to the

government by June 19, 2019, that the parties conduct a call with government

representatives to obtain feedback on the draft Touhy requests during the week of

June 24, 2019, and that initial Touhy requests be served on the government by no

later than June 28, 2019.

VII. PROPOSED PHASE 1 DISCOVERY AND CASE MANAGEMENT
     PLAN
      Defendants believe that certain affirmative defenses—including the federal

government contractor defense and the combatant activities defense—will be

dispositive of many or all of the claims in this MDL, and that discovery relevant to

those defenses should be prioritized over any bellwether process or case-specific

discovery until dispositive motions on these defenses are fully briefed. While

Plaintiffs do not see any affirmative defense as dispositive of the issues in this case,

and, based upon what is known now, Plaintiffs would anticipate filing a summary

judgment motion on all or some of those defenses, Plaintiffs have no objection with

sequencing discovery to prioritize generic discovery from Defendants and non-

parties. Plaintiffs, however, believe that the Parties should confer on a case-specific

discovery plan and bellwether process, and present the same to the Court in the fall

of 2019. The Parties agree that generic discovery from Defendants and non-parties

can fully proceed during this period, despite the deferral of case-specific discovery.

                                           6
   Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 7 of 12



Accordingly, the parties propose the following Phase 1 discovery and case

management deadlines, which are intended to prioritize government and company

discovery. The parties will continue to meet and confer to discuss the appropriate

timing of case-specific discovery relative to the proposed Phase 1 discovery

deadlines, and will propose any reasonable and necessary modifications to the

proposed schedule by October 31, 2019.

                 Phase 1 Discovery & Dispositive Motion Plan

                 Event                                 Proposed Deadline

Commencement of generic discovery             June 19, 2019
directed to Defendants and non-parties;
Plaintiffs to serve initial document
requests on Defendants;
Draft Touhy requests provided to the
government
Call with government representatives          Week of June 24, 2019
to obtain feedback on the draft Touhy
requests
Parties to serve initial Touhy requests       June 28, 2019
on government
Deadline for Defendants to                    September 30, 2019
substantially complete document
production
Status report concerning Party and non-       October 31, 2019
party discovery;
Proposals from the Parties in
connection with dispositive motion
practice;
Proposals from the Parties for case-
specific discovery/bellwether process
Summary judgment or other                     Based on the progress of government
adjudication of Defendants’ affirmative       Touhy productions, the Parties will

                                          7
      Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 8 of 12




 defenses (depending on status of party       propose a deadline to the Court by
 and non-party discovery)                     October 31, 2019


VIII. PLAINTIFF’S FACT SHEETS AND PLAINTIFF’S PROFILE
      FORMS

        At the Rule 26(f) conference, the parties discussed a plan for additional

Plaintiff discovery beyond the initial census. The parties are further conferring on

what materials, beyond the materials provided in connection with the initial census,

plaintiffs may also be required to provide through either abbreviated Plaintiff Profile

Forms and/or completion of a separate longer format Plaintiff’s Fact Sheet for those

plaintiffs in a bellwether pool. During the Rule 26(f) conference, the parties agreed

that, if discovery is sequenced in the manner contemplated in Section VI, supra (i.e.,

prioritizing government and company discovery prior to case-specific discovery),

the parties will confer regarding the appropriate timing of plaintiffs’ obligation to

complete Plaintiff’s Fact Sheets relative to the Phase 1 discovery process and will

update the court by October 31, 2019.

IX.     CENTRALIZED DOCUMENT DEPOSITORY AND OTHER
        DISCOVERY SERVICES

        The parties jointly submitted requests for proposals (“RFPs”) to four medical

and legal information management vendors—Cerner, Brown Greer, Ankura, and

LMI—all of which made in-person presentations to the parties on June 4, 2019. The

RFPs were carefully crafted and targeted in scope to address the specific proposed


                                          8
      Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 9 of 12



services contemplated for each vendor. The “Military Records Collection” RFP

focused exclusively on the collection of full military service/personnel records and

medical records of current and former military service members that may allege

injury due to use of 3M earplugs. The “Platform” RFP addressed services rendered

in connection with the provision of a comprehensive, centralized, secured and shared

litigation management platform, as well as maintenance of a public website

regarding the MDL. The “ESI” RFP requested information concerning a joint

document review platform, with separate, secured access and segregated silos for

work product accessible only to identified Defense and Plaintiffs’ counsel,

respectively.    The parties received written responses regarding pricing and

capabilities on June 13, 2019, and the Parties understand that the vendors are

prepared to make presentations to the Court on June 18, 2019.

X.      CONFIDENTIALITY AND PRIVILEGE ORDER

        The parties have agreed upon a proposed confidentiality and privilege order,

which is attached hereto as Exhibit A.

XI.     PRESERVATION ORDER

        The parties have agreed upon a joint stipulated order for preservation of

documents and electronically stored information, which is attached hereto as

Exhibit B.




                                          9
   Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 10 of 12




XII. ESI PROTOCOL

      The parties have agreed upon a proposed ESI protocol, which is attached

hereto as Exhibit C. Among other things, the proposed ESI protocol outlines the

production format for electronically stored information, and provides the deadlines

for the parties to produce the early document exchange materials discussed in

Section III, supra. Additionally, under the terms of the proposed ESI protocol, the

parties agree to use Technology Assisted Review (“TAR”) to identify and classify

potentially responsive documents in connection with defendants’ ESI production.

Pursuant to the terms of the proposed ESI protocol, the parties will meet and confer

regarding the terms of a separate TAR protocol within fourteen (14) days after entry

of the ESI protocol.

XIII. DEPOSITIONS & DEPOSITION PROTOCOL
      In connection with the parties’ Rule 26(f) conference, the parties exchanged

proposals concerning a deposition protocol, and have further discussed relief from

the limitations on the number of depositions for the parties’ generic discovery. The

parties have not yet reached agreement on, inter alia, the presumptive maximum

number of Defendants’ witnesses that Plaintiffs should be permitted to depose, the

duration of those depositions, and certain process points. The parties believe that an

agreement can be reached, or, alternatively, any remaining disputes crystallized for

the Court’s consideration, by July 15, 2019.


                                         10
   Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 11 of 12




XIV. GENERIC INTERROGATORIES DIRECTED TO DEFENDANTS

      The parties further conferred on the appropriate presumptive cap on the

number of interrogatories directed to Defendants. Plaintiffs’ Leadership finds

interrogatories in complex MDL proceedings, when reasonably framed and

considered, to be a helpful tool in developing certain baseline information to help

guide discovery, identify potential witnesses and non-parties, and memorialize facts

that maybe of relevance at a later time in these proceedings. The parties are

continuing to confer on an appropriate presumptive cap on interrogatories directed

to Defendants, and believe that an agreement can be reached, or, alternatively, any

remaining disputes crystallized for the Court’s consideration, by July 15, 2019.

XV. CLASS ISSUES
      Pursuant to the Court’s May 8, 2019 order (Docket No. 285), the parties

conferred at the Rule 26(f) conference regarding Plaintiff Sean Lynch’s Motion to

Establish Separate Class Action Track and for Selecting Interim Class Counsel

(Docket No. 213). Plaintiffs’ leadership and Defendants jointly oppose the motion

and respectfully submit that there should not be a separate class action track, and

that appointment of interim class counsel is not necessary at this time.




                                         11
  Case 3:19-md-02885-MCR-GRJ Document 434 Filed 06/14/19 Page 12 of 12



DATED: June 14, 2019                        Respectfully submitted,

s/ Bryan F. Aylstock                        s/ Kimberly Branscome
Bryan F. Aylstock, Lead Counsel             Kimberly Branscome
Aylstock, Witkin, Kreis & Overholtz,        Kirkland & Ellis LLP
PLLC                                        333 South Hope Street
17 East Main Street                         Los Angeles, CA 90071
Suite 200                                   Tel.: (213) 680-8370
Pensacola, FL 32502                         kimberly.branscome@kirkland.com
Tel.: (850) 202-1010
baylstock@awkolaw.com                       Attorney for Defendants

Shelley V. Hutson, Co-Lead Counsel
Clark, Love & Hutson, GP
440 Louisiana Street
Suite 1600
Houston, TX 77002
Tel.: (713) 757-1400
shutson@triallawfirm.com

Christopher A. Seeger, Co-Lead Counsel
Seeger Weiss LLP
77 Water Street
8th Floor
New York, NY 10005
Tel.: (212) 587-0700
cseeger@seegerweiss.com

Brian H. Barr, Co-Liaison Counsel
Levin, Papantonio, Thomas, Mitchell,
Rafferty, & Proctor, P.A.
316 South Baylen Street
Pensacola, FL 32502
Tel.: (850) 435-7044
bbarr@levinlaw.com

Michael A. Burns, Co-Liaison Counsel
Mostyn Law Firm
3810 W. Alabama Street
Houston, TX 77027
Tel.: (713) 714-0000
epefile@mostynlaw.com

Counsel for Plaintiffs


                                       12
